DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Lee on 05/05/2021.

The application has been amended as follows: 
In claim 4 line 3 “the calculating unit” has been changed to
- - the estimating unit - -

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious certain limitations of the present invention.  Specifically, the prior art fails to disclose an axial misalignment estimating device for 
an estimating unit configured to estimate unknown parameters including a traveling direction vector representing a traveling direction of the moving body and a moving speed of the moving body, using a relational expression established between the unknown parameters and the three-dimensional coordinates of each of the stationary reflection points resulting from the conversion by the converting unit and the relative speed of the stationary reflection point acquired by the acquiring unit; and
a calculating unit configured to determine axial misalignment angles in a horizontal direction and a vertical direction based on the traveling direction vector included in the unknown parameters estimated by the estimating unit.

There are many examples of vehicle radar alignment correction as evidenced by the Notice of References Cited.  The inventive concept of the present Application is to determine axial misalignment based on estimating the traveling direction and speed of the host body using coordinates of stationary objects and then using the estimated values to determine the misalignment angle.  Many alignment devices utilize a host vehicle speed sensor, such as a wheel speed sensor or the like, and a steering angle sensor to determine these values.  The closest prior art is found to be:
Song (US 2016/0223661) discloses a system for determining motion of a host vehicle to which a radar device is mounted by measuring characteristics of stationary objects. 
.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PETER M BYTHROW/Primary Examiner, Art Unit 3648